ORDER
PER CURIAM.
Appellant Raymond E. Groce (“Groce”) appeals from a jury conviction in the Circuit Court of Buchanan County for first degree child molestation in violation of Section 566.067 RSMo. Groce argues two points on appeal. In Point I, Groce argues the trial court abused its discretion in limiting cross-examination of the victim’s mother in regard to whether the victim had been punished before for sneaking out with her friends, thereby violating his rights to confront an adverse witness and denying him the opportunity to show that the victim had a specific motive to make false accusations. In Point II, Groce argues the trial court plainly erred in failing to declare a mistrial or to instruct the jury to disregard the sentencing provisions that were inadvertently inserted into the verdict directing instructions, and likely seen by the jury, even though he had waived jury sentencing. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).